DETAILED ACTION
Response to Amendment
This Office Action is responsive to the amendment filed on 04/05/2022. As indicated by the amendment: claims 1, 50, 63, 96 and 103 have been amended and claims 14m 36, 42, 90, 102, 104 and 106-107 been cancelled. Claims 1-6, 8-9, 11, 16, 21, 23, 39, 41, 48-51. 53, 55, 61, 63-64, 66-67, 69, 85-89, 91-101, 103, 105 and 108-110 are presently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 16, 21, 23, 39, 48, 63, 64, 66, 69, 85-89, 91-101, 103, 105 and 108-110 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (US 2010/0217080 A1) in view of Kucklick et al. (US 2005/0234298 A1) in view of Okazaki (US 2013/0107062 A1) in view of Zwaneburg (US 2006/0290710 A1).
Regarding claim 1, Cheung discloses an endoscope system comprising: an endoscope including an imaging tube (36; par. [0044]) attached to an endoscope handle (32; par. [0041]) in communication with a display device (par. [0042]) with 
Although Cheung discloses the endoscope (36) and tubular sheath (10/12) being inserted into a cannula (50; Fig. 2; par. [0047]) for minimally invasive surgery, it does not specifically disclose the system including a surgical tool and the cannula introducing the surgical tool. Kucklick teaches an analogous endoscope system wherein an endoscope (2) and a surgical tool (par. [0048]; Figs. 11 and 14; 57/63) are inserted into an analogous cannula (3; Figs. 11 and 12) having a working channel (56) for the surgical tool and a lumen for the endoscope (2; Fig. 12). It would have been obvious to one having ordinary skill in the art to have modified the cannula of Cheung with that of Kucklick, including a working channel in the cannula for a surgical tool, and to provide the surgical tool, in order reduce the number of incisions made during surgery, thereby minimizing the invasiveness of surgery, by allowing the surgeon to view the surgical site and perform a procedure through one cannula and incision.
Although Cheung discloses the endoscope handle (32) in communication with a display device (par. [0042]) with a cable (30; par. [0042]) connection, it does not specifically disclose that the display device is a tablet, wherein the tablet display device includes a touchscreen display for visualizing an imaging procedure of a region of interest within a body during surgery, the touchscreen display being positioned within a tablet housing, the tablet housing including at least one processor configured to control operation of to set imaging and illumination parameters using touch control operations. Okazaki teaches an imaging system wherein the imaging apparatus (100) is in wired communication with a tablet display device (250) with a cable connection (par. [0071]), wherein the tablet display device (250) includes a touchscreen display (256/257) for visualizing images captured by the imaging apparatus; the touchscreen display (256/257) being positioned within a tablet housing (Fig. 1) the tablet housing including at least one processor configured to control operation of the imaging detector to set imaging parameters using touch control operations (par. [0071]-[0074]) It would have been obvious to one having ordinary skill in the art to have substituted the tablet display device of Okazaki for that of Cheung thereby making it mobile in order to allow the operating room personnel to place the tablet in a convenient location for use and to control operations of the imaging device.  Zwaneburg teaches a light source (110) that controls the light sources (115) within it via commands from a touchscreen display device (130; par. [0019]). The touchscreen display device (130) communicates with the controller (112) of the light source (110) to control the spectral output and intensity, for example, of the light emitting diodes. It would have been obvious to one having ordinary skill in the art to have allowed the operator to control the light source with the tablet, as taught by Zwaneburg, in order to allow an operator to remotely control the operation of the two or more light emitting diodes of Cheung (par. [0043]), including the applied light wavelength and intensity.
Regarding claim 2, Cheung in view of Kucklick in view of Okazaki in view of Zwaneburg disclose the system of claim 1 wherein the outer tubular body (10/12) comprises a disposable sheath having an inner tube (72; Fig. 8A; par. [0052]).
Regarding claim 3, Cheung in view of Kucklick in view of Okazaki in view of Zwaneburg disclose the system of claim 1, wherein the outer tubular body (10/12) has a diameter of 2 mm or less (par. [0010] and [0012]).
Regarding claim 4, Cheung in view of Kucklick in view of Okazaki in view of Zwaneburg disclose the system of claim 1, wherein the surgical tool comprises an arthroscopic tool (Kucklick: par. [0048]).
Regarding claim 5, Cheung in view of Kucklick in view of Okazaki in view of Zwaneburg disclose the system of claim 4,  wherein the arthroscopic tool comprises at least one of a cutting tool, abrading tool, mechanized rotary cutter, electrosurgical tool (par. [0048]), laser, scalpel, forceps, snare, morcellator, RF cutting element, or electrically powered tool.
Regarding claim 6, Cheung in view of Kucklick in view of Okazaki in view of Zwaneburg disclose the system of claim 2, wherein the endoscope imaging tube (36) comprises a plurality of optical fibers (within 36; par. [0044]), the endoscope imaging tube being insertable within the disposable sheath having a straight or curved shape and wherein the cannula system further comprises a first cannula (Kucklick: 3) to receive the endoscope imaging tube (36) and a second cannula (Kucklick: 61/62) to receive the surgical tool (Kucklick: 63; Fig. 14).
Regarding claim 8, Cheung in view of Kucklick in view of Okazaki in view of Zwaneburg disclose the system of claim 1, wherein the cannula system comprises a single cannula body having a first cannula channel (Kucklick: 56) and a second cannula channel (Kucklick: 49; Fig. 12).
Regarding claim 9, Cheung in view of Kucklick in view of Okazaki in view of Zwaneburg disclose the system of claim 1, wherein a distal end of the surgical tool (Kucklick: 57; par. [0048]) is 4mm in size or less, or alternatively, is 3mm in size or less (par. [0041] – outer diameter of the cannula measures about 2-5mm).
Regarding claim 16, Cheung in view of Kucklick in view of Okazaki in view of Zwaneburg l disclose the system of claim 1, wherein the surgical tool is configured to bend in a predetermined manner upon protrusion from a cannula (Kucklick: distal end of 57), a diameter of the surgical tool being operatively configured for insertion into a narrow access space a hip, a knee or a shoulder joint (capable of such intended use). 
Regarding claim 21, Cheung in view of Kucklick in view of Okazaki in view of Zwaneburg disclose the system of claim 1 wherein the handle (32) comprises a power source (par. [0041]-[0042]), a power regulation circuit (par. [0041]-[0042]), a video transmitter (par. [0041]-[0042]) and a control transceiver (par. [0041]-[0042]) communicating with the tablet display device (Okazaki: 250), the touchscreen display (Okazaki: 257) being connected to a touch processor that is operable in response to a plurality of touch icons and touch gestures associated with a graphical user interface (GUI), a processor and a wireless video receiver in the tablet housing (Okazaki: par. [0071]-[0074]).
Regarding claim 23, Cheung in view of Kucklick in view of Okazaki in view of Zwaneburg disclose the system of claim 1, wherein the outer tubular body 
Regarding claim 39, Cheung in view of Kucklick in view of Okazaki in view of Zwaneburg disclose the system of claim 1, wherein the surgical tool is operatively configured to perform at least one of a biopsy, a myomectomy, a polypectomy, a hysterectomy, or a visual dilation and curettage procedure (intended use; the surgical tool may be used to suction any remaining contents during a curettage procedure).
Regarding claim 48, Cheung in view of Kucklick in view of Okazaki in view of Zwaneburg disclose the system of claim 1, wherein the cannula system includes a first cannula inserted through a first entry point and a second cannula inserted through a second entry point separated from the first entry point (intended use; may be inserted into two different entry points at two different points in time). 
Regarding claim 63, Cheung discloses a method for arthroscopic surgery comprising: inserting a distal end of an endoscope (36; par. [0044]) through a cannula channel (interior of 10/12/50) into a body cavity (par. [0047]); the endoscope including an imaging detector (par. [0041]), a light source (par. [0041]), an endoscope handle (32; par. [0041]) having a handle control element (par. [0041] – input controls for controlling the light source and for recording video and still images), and a tubular endoscopic device (10/12) having a diameter of 3 mm or less at the distal end (par. [0009]-[0010]), the endoscope handle (32) being connected to a display device (par. [0042]) by 
Although Cheung discloses the endoscope (36) being inserted into a cannula channel (50; Fig. 2; par. [0047]), it does not specifically disclose the method including inserting a surgical tool through a second cannula channel. Kucklick teaches an analogous endoscope system and method wherein an endoscope (2) and a surgical tool (par. [0048]; Figs. 11 and 14; 57/63) are inserted into an analogous cannula (3; Figs. 11 and 12) having a working channel (56) for the surgical tool and a lumen for the endoscope (2; Fig. 12). It would have been obvious to one having ordinary skill in the art to have modified the cannula of Cheung with that of Kucklick, including a working channel in the cannula for a surgical tool, and to provide the surgical tool, in order reduce the number of incisions made during surgery, thereby minimizing the invasiveness of surgery, by allowing the surgeon to view the surgical site and perform a procedure through one cannula and incision.
Although Cheung discloses the endoscope handle (32) in communication with a display device (par. [0042]) with a cable (30; par. [0042]), it does not specifically disclose that the display device is a tablet, the tablet display device having a touchscreen display configured to control the endoscope in response to a plurality of touch operations using at least one of touch icons or touch gestures to set imaging and illuminating parameters, the touchscreen display configured to display images received from the endoscope that are detected by the imaging detector. Okazaki teaches an imaging system wherein the imaging apparatus (100) is in wired communication with a tablet display device (250) with a cable connection (par. [0071]), wherein the tablet display device (250) includes a touchscreen display (256/257) for visualizing images captured by the imaging apparatus; the touchscreen display (256/257) being positioned within a tablet housing (Fig. 1) the tablet housing including at least one processor configured to control operation of the imaging detector to set imaging parameters using touch control operations (par. [0071]-[0074]) It would have been obvious to one having ordinary skill in the art to have substituted the tablet display device of Okazaki for that of Cheung thereby making it mobile in order to allow the operating room personnel to place the tablet in a convenient location for use and to control operations of the imaging device.  Zwaneburg teaches a light source (110) that controls the light sources (115) within it via commands from a touchscreen display device (130; par. [0019]). The touchscreen display device (130) communicates with the controller (112) of the light source (110) to control the spectral output and intensity, for example, of the light emitting diodes. It would have been obvious to one having ordinary skill in the art to have allowed the operator to control the light source with the tablet, as taught by Zwaneburg, in order to allow an operator to remotely control the operation of the two or more light emitting diodes of Cheung (par. [0043]), including the applied light wavelength and intensity.
Regarding claim 64, Cheung in view of Kucklick in view of Okazaki in view of Zwaneburg disclose the method of claim 63, and it is generally known in the art that arthroscopic procedures are typically performed by an orthopedic surgeon and involve irrigation, distension and inspection of the  joints such as at the knee, shoulder, elbow or ankle.  Such arthroscopic procedures include synovectomy, meniscectomy, or repair of the anterior cruciate ligament. Additionally, Kucklick teaches treating the knee of a patient with the system (Fig. 1; par. [0031] and [0048]). Thus, it would have been obvious to one having ordinary skill in the art to have performed a meniscectomy procedure as is commonly known in the art as an arthroscopic procedure of the knee using the system of modified Cheung. 
Regarding claim 66, Cheung in view of Kucklick in view Okazaki in view of Zwaneburg disclose the method of claim 63, further comprising inserting the tubular endoscope device through a first cannula (Kucklick: 3) at a first surgical access position and inserting a surgical tool ((Kucklick: 63; Fig. 14) through a second cannula (Kucklick: 61/62) that has a diameter of 2mm or less (par. [0041] – outer diameter of the cannula measures about 2-5mm).
Regarding claim 69, Cheung in view of Kucklick in view of Okazaki in view of Zwaneburg disclose the method of claim 63, further comprising transmitting images from the endoscope handle (32) using a wireless video transmission connection (par. [0041]-[0042]). 
Regarding claim 85, Cheung in view of Kucklick in view of Okazaki in view of Zwaneburg disclose the method of claim 63, wherein inserting the tubular endoscope device (30) comprises inserting an imaging detector at the distal end of the tubular endoscope device into the first cannula channel (par. [0041]-[0042]).
Regarding claim 86, Cheung in view of Kucklick in view of Okazaki in view of Zwaneburg disclose the method of claim 63, further comprising illuminating an arthroscopic joint wherein the light source comprises a light-emitting diode (LED) such that the tubular endoscopic device emits light at the distal end (Kucklick: par. [0054]).
Regarding claim 87, Cheung in view of Kucklick in view of Okazaki in view of Zwaneburg disclose the method of claim 63, wherein the step of operating the light source comprises adjusting a white balance of the light source (Zwaneburg: par. [0019]).
Regarding claim 88, Cheung in view of Kucklick in view of Okazaki in view of Zwaneburg disclose the method of claim 63 further comprising operating the touchscreen display to adjust imaging parameters of the imaging detector (Okazaki: [0071]-[0074]).
Regarding claim 89, Cheung in view of Kucklick in view of Okazaki in view of Zwaneburg disclose the method of claim 63 further comprising coupling the light source to a distal end of the tubular endoscopic device with a plurality of optical fibers (78; par. [0052]-[0053]), the light source comprising one or more light emitting diodes (LEDs) (par. [0043]).
Regarding claim 91, Cheung in view of Kucklick in view of Okazaki in view of Zwaneburg disclose the method of claim 63 further comprising controlling the light source with a light source controller in the tablet display device (Zwaneburg: par. [0019]).
Regarding claim 92, Cheung in view of Kucklick in view of Okazaki in view of Zwaneburg disclose the method of claim 63 further comprising actuating the handle control element (par. [0041] – input controls for recording video and still images) to transmit signals to the tablet display device to control an imaging operation (recording video or recording still images). 
Regarding claim 93, Cheung in view of Kucklick in view of Okazaki in view of Zwaneburg disclose the method of claim 63 further comprising communicating bidirectional control signals between the tablet display device and the endoscope handle using at least one of the cable or wireless connection (Okazai: par. [0071]- [0074]).
Regarding claim 94, Cheung in view of Kucklick in view of Okazaki in view of Zwaneburg disclose the method of claim 63 further comprising powering the tablet display device with a battery, the tablet display device being a handheld for portable use (Okazai: par. [0071]- [0074]).
Regarding claim 95, Cheung in view of Kucklick in view of of Okazaki in view of Zwaneburg disclose the method of claim 63 further comprising injecting a therapeutic agent into the body cavity through a fluid port (Kucklick: [0035] and [0058] - at proximal end of working channel 56).
Regarding claim 96, Cheung disclose an arthroscopic imaging system comprising: an arthroscope including an imaging tube (36; par. [0044]) attached to a handle (32; par. [0041]) that communicates with a display device (par. [0042]) with wherein the cable is connect3d to the handle and the display device (par. [0042]), the handle having a handle control element (par. [0041] – input controls for controlling the light source and for recording video and still images) to operate an imaging detector coupled to the imaging tube; and a cannula system (3/61/62/56/49) to introduce at least one of a surgical tool (intended used) and the imaging tube (36) into a joint cavity, the imaging tube (36) having a diameter of 4 mm or less (par. [0009]-[0010]).
Although Cheung discloses the endoscope (36) and tubular sheath (10/12) being inserted into a cannula (50; Fig. 2; par. [0047]) for minimally invasive surgery, it does not specifically disclose the system including a surgical tool and the cannula introducing the surgical tool. Kucklick teaches an analogous endoscope system wherein an endoscope (2) and a surgical tool (par. [0048]; Figs. 11 and 14; 57/63) are inserted into an analogous cannula (3; Figs. 11 and 12) having a working channel (56) for the surgical tool and a lumen for the endoscope (2; Fig. 12). It would have been obvious to one having ordinary skill in the art to have modified the cannula of Cheung with that of Kucklick, including a working channel in the cannula for a surgical tool, and to provide the surgical tool, in order reduce the number of incisions made during surgery, thereby minimizing the invasiveness of surgery, by allowing the surgeon to view the surgical site and perform a procedure through one cannula and incision.
Although Cheung discloses the endoscope handle (32) in communication with a display device (par. [0042]) with a cable (30; par. [0042]), it does not specifically disclose that the display device is a tablet, wherein the tablet display device includes a controller, a touchscreen display for visualizing an imaging procedure of a region of interest within a body during arthroscopic surgery, the touchscreen display being positioned within the tablet display device and having a graphical user interface to operate the controller that communicates control signals to the imaging detector and a light source using touch control operations on the touchscreen display, the graphical user interface configured to display a plurality of touch actuated icons and an image received from the imaging detector; one or more memory devices in the tablet display device that stores patient data and images received from the imaging detector. Kennedy teaches an endoscope system wherein an endoscope handle (14) is in communication with a tablet display device (20; par. [0026]-[0027]) with at least one of a cable or a wireless connection (par. [0045]-[0046]), wherein the tablet display device(20) includes a touchscreen display (50; par. [0026]-[0027]) for visualizing an imaging procedure of a region of interest within a body during surgery (par. [0031]), the touchscreen display (50) being positioned within a tablet housing (20) and having a graphical user interface to operate the imaging detector using touch control operations (abstract, par. [0007], [0033] and [0048]); the graphical user interface configured to display a plurality of touch actuated icons and an image received from the imaging detector (par. [0024]-[0026]); one or more memory devices in the tablet display device that stores patient data (par. [0032]) and images received from the imaging detector (par. [0050]). It would have been obvious to one having ordinary skill in the art to have substituted the tablet display device of Kennedy for that of Cheung thereby making it mobile in order to allow the operating room personnel to place the tablet in a convenient location for use, as taught by Kennedy. Okazaki teaches an imaging system wherein the imaging apparatus (100) is in wired communication with a tablet display device (250) with a cable connection (par. [0071]), wherein the tablet display device (250) includes a touchscreen display (256/257) for visualizing images captured by the imaging apparatus; the touchscreen display (256/257) being positioned within a tablet housing (Fig. 1) the tablet housing including at least one processor configured to control operation of the imaging detector to set imaging parameters using touch control operations (par. [0071]-[0074]) It would have been obvious to one having ordinary skill in the art to have substituted the tablet display device of Okazaki for that of Cheung thereby making it mobile in order to allow the operating room personnel to place the tablet in a convenient location for use and to control operations of the imaging device.  Zwaneburg teaches a light source (110) that controls the light sources (115) within it via commands from a touchscreen display device (130; par. [0019]). The touchscreen display device (130) communicates with the controller (112) of the light source (110) to control the spectral output and intensity, for example, of the light emitting diodes. It would have been obvious to one having ordinary skill in the art to have allowed the operator to control the light source with the tablet, as taught by Zwaneburg, in order to allow an operator to remotely control the operation of the two or more light emitting diodes of Cheung (par. [0043]), including the applied light wavelength and intensity.
Regarding claim 97, Cheung in view of Kucklick in view of Kennedy in view of Okazaki in view of Zwaneburg disclose the system of claim 96 wherein at least one of the handle control element (par. [0041] – input controls for recording video and still images) and the touchscreen display controls an operation of the imaging detector that is located in the handle.
Regarding claim 98, Cheung in view of Kucklick in view of Kennedy in view of Okazaki in view of Zwaneburg disclose the system of claim 96 wherein the tablet display device comprises a handheld tablet housing such that a user performs touch control operations on the touchscreen display to control the light source and the imaging detector (Kennedy: (abstract, par. [0007], [0033] and [0048]) during a surgical procedure.
Regarding claim 99, Cheung in view of Kucklick in view of Kennedy in view of Okazaki in view of Zwaneburg disclose the system of claim 96 wherein the light source is connected to a light source controller in the tablet display device that is configured to adjust a white balance of the light source (Zwaneburg: par. [0019]).
Regarding claim 100, Cheung in view of Kucklick in view of Kennedy in view of Okazaki in view of Zwaneburg disclose the system of claim 96 wherein the touchscreen display is configured to adjust imaging parameters of the imaging detector (Okazai: par. [0071]- [0074]).
Regarding claim 101, Cheung in view of Kucklick in view of Kennedy in view of Okazaki in view of Zwaneburg disclose the system of claim 96 wherein the light source is coupled to a distal end of the tubular endoscopic device with a plurality of optical fibers (78; par. [0052]-[0053]), the light source comprising one or more light emitting diodes (LEDs) (par. [0043]).
Regarding claim 103, Cheung in view of Kucklick in view of Kennedy in view of Okazaki in view of Zwaneburg disclose the system of claim 96 further comprising a light source controller (Zwaneburg: par. [0019]) in the tablet display device, the light source controller being connected to the light source that comprises one or more light emitting diodes (LEDs) (par. [0043]).
Regarding claim 105, Cheung in view of Kucklick in view of Kennedy in view of Okazaki in view of Zwaneburg disclose the system of claim 96 wherein the handle control element (par. [0041] – input controls for recording video and still images) transmits signals to the tablet display device to control an imaging operation (recording video or recording still images). 
Regarding claim 108, Cheung in view of Kucklick in view of Kennedy in view of Okazaki in view of Zwaneburg disclose the system of claim 96 wherein the imaging detector (par. [0041]) is in the handle and is optically coupled to the distal end of the imaging tube with a plurality of optical fibers (par. [0044]).
Regarding claim 109, Cheung in view of Kucklick in view of Kennedy in view of Okazaki in view of Zwaneburg disclose the system of claim 96 wherein the imaging tube (36) further comprises a disposable sheath (10/12) extending around an inner tube, the disposable sheath (10/12) being detachable from the handle (320 and including an annular array of optical fibers (78; Fig. 8; par. [0051]-[0052]) coupled to the light source.
Regarding claim 110, Cheung in view of Kucklick in view of Kennedy in view of Okazaki in view of Zwaneburg disclose the system of claim 96 wherein the cannula system comprises a first cannula (Kucklick: 61/62) at a first surgical access position for inserting a surgical tool (Kucklick: 63/14) and second cannula (Kucklick: 3) for inserting the imaging tube (36) at a viewing position.

Claims 50, 53 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al. (US 2010/0217080 A1) in view of Gill et al. (US 2008/0064925 A1) in view of Kennedy et al. (US 2013/0201356 A1) Okazaki (US 2013/0107062 A1) in view of Zwaneburg (US 2006/0290710 A1).
Regarding claim 50 and 53, Cheung discloses an endoscope system comprising: an endoscope (36; par. [0044]) including an endoscope handle (32; par. [0041]) in communication with display device (par. [0042]) that is connected to the endoscope handle (32) with endoscope (36; par. [0044]) further includes a light source (par. [0041]) and a tubular visualization device (distal imaging optics; par. [0044]) configured to operate in response to endoscope handle control elements (par. [0041]); and a tubular sheath (10/12) having a diameter of 3 mm or less (par. [0009]-[0010]), the tubular sheath further comprising an annular array of optical fibers (78; Fig. 8B; par. [0052]-[0053]).
Although Cheung discloses the tubular sheath having a distal window (16) to image the field of view, it does not specifically disclose that the tubular sheath has a distal optical assembly to image a field of view wherein an angle of view of the visualization device is offset from an insertion axis of the endoscope inserted into a body for viewing a surgical procedure and wherein the angle of view is defined by an angle relative to the insertion axis in a range of 5-45 degrees. Gill teaches an analogous endoscope system wherein the tubular sheath (204; Fig. 24A and 24B; par. [0151]) has a distal optical assembly (560/562/564/566/540; Fig. 24B; par. [0151]) to image the field of view wherein the distal optical assembly includes a prism (540) such that the angle of view is offset from the insertion axis (par. [0151]) and wherein the angle of view is defined by an angle relative to the insertion axis in a range of 5-45 degrees (par. [0101] and [0155]). It would have been obvious to one having ordinary skill in the art to have substituted the distal end optical assembly of Gill for that of Cheung, being a simple substitution of one known optical configuration for another, having predictable results, and further enabling different views of the surgical site for viewing by the operator.
Although Cheung discloses the endoscope handle (32) in communication with a display device (par. [0042]) with at least one of a cable (30; par. [0042]) or a wireless connection, it does not specifically disclose that the display device is a tablet, the tablet display device having a processor and a touchscreen display configured to operate the endoscope in response to a plurality of touch control operations including touch icons and touch gestures of a graphical user interface to set imaging and illumination parameters. Kennedy teaches an endoscope system wherein an endoscope handle (14) is in communication with a tablet display device (20; par. [0026]-[0027]) with at least one of a cable or a wireless connection (par. [0045]-[0046]), wherein the tablet display device(20) includes a touchscreen display (50; par. [0026]-[0027]) for visualizing an imaging procedure of a region of interest within a body during surgery (par. [0031]), the touchscreen display (50) being positioned within a tablet housing (20) and configured to operate the imaging detector using touch control operations including touch icons and touch gestures of a graphical user interface (abstract, par. [0007], [0033] and [0048]). It would have been obvious to one having ordinary skill in the art to have substituted the tablet display device of Kennedy for that of Cheung thereby making it mobile in order to allow the operating room personnel to place the tablet in a convenient location for use, as taught by Kennedy. Okazaki teaches an imaging system wherein the imaging apparatus (100) is in wired communication with a tablet display device (250) with a cable connection (par. [0071]), wherein the tablet display device (250) includes a touchscreen display (256/257) for visualizing images captured by the imaging apparatus; the touchscreen display (256/257) being positioned within a tablet housing (Fig. 1) the tablet housing including at least one processor configured to control operation of the imaging detector to set imaging parameters using touch control operations (par. [0071]-[0074]) It would have been obvious to one having ordinary skill in the art to have substituted the tablet display device of Okazaki for that of Cheung thereby making it mobile in order to allow the operating room personnel to place the tablet in a convenient location for use and to control operations of the imaging device.  Zwaneburg teaches a light source (110) that controls the light sources (115) within it via commands from a touchscreen display device (130; par. [0019]). The touchscreen display device (130) communicates with the controller (112) of the light source (110) to control the spectral output and intensity, for example, of the light emitting diodes. It would have been obvious to one having ordinary skill in the art to have allowed the operator to control the light source with the tablet, as taught by Zwaneburg, in order to allow an operator to remotely control the operation of the two or more light emitting diodes of Cheung (par. [0043]), including the applied light wavelength and intensity.
Regarding claim 67, Cheung in view of Kucklick in view of Kennedy in view of Okazaki in view of Zwaneburg disclose the method of claim 63, further comprising inserting a single cannula body that includes the first cannula channel (Kucklick: 56) and the second cannula channel into an arthroscopic joint (Kucklick: 49; Fig. 12).
Although Cheung discloses the endoscope system having a distal window (16) to image the field of view, it does not specifically disclose the distal end of the endoscope system comprising a distal lens to view at an off-axis angle. Gill teaches an analogous endoscope system wherein the endoscope system (204; Fig. 24A and 24B; par. [0151]) has a distal optical assembly (560/562/564/566/540; Fig. 24B; par. [0151]) to image the field of view wherein the distal optical assembly includes a prism (540) such that the angle of view is offset from the insertion axis (par. [0151]). It would have been obvious to one having ordinary skill in the art to have substituted the distal end optical assembly of Gill for that of Cheung, being a simple substitution of one known optical configuration for another, having predictable results, and further enabling different views of the surgical site for viewing by the operator. 

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Kucklick in view of Okazaki in view of Zwaneburg, and further in view of Fowler et al. (US 2010/0081875 A1).
Regarding claim 41, Cheung in view of Kucklick in view of Okazaki in view of Zwaneburg disclose the system of claim 1,wherein the light source further comprises at least one light emitting diode (LED) device in the endoscope handle, the at least one LED being connected to a light emitting surface positioned around a distal end of the imaging tube (par. [0039], [0041] and [0043]). Fowler teaches an analogous device wherein the light source include a white light emitting diodes that are useful due to its small package size, lifespan and color temperature (par. [0097]). It would have been obvious to one having ordinary skill in the art to have used white LEDs in the device of Cheung thereby taking advantage of their small package size, lifespan and color temperature, as taught by Fowler.

Claims 51 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Gill in view of Okazaki in view of Zwaneburg, as applied to claim 50 above, further in view of Kucklick et al. (US 2005/0234298 A1).
Regarding claim 51, Cheung in view of Gill in view of Okazaki in view of Zwaneburg disclose the system of claim 50, and although Cheung discloses the endoscope (36) and tubular sheath (10/12) being inserted into a cannula (50; Fig. 2; par. [0047]) for minimally invasive surgery, it does not specifically disclose the system further comprising an arthroscopic tool operatively configured for insertion through a cannula channel, the arthroscopic tool comprising at least one of a cutting tool, abrading tool, mechanized rotary cutter, electrosurgical tool, laser, scalpel, forceps, snare, morcellator, RF cutting element, or electrically powered tool. Kucklick teaches an analogous endoscope system wherein an endoscope (2) and an arthroscopic tool (par. [0048]; Fig. 11; electrosurgical tool – ablation probe) are inserted into a cannula (3; Figs. 11 and 12) having a working channel (56) for the arthroscopic tool and a lumen for the endoscope (2; Fig. 12). Additionally, Kucklick teaches that when the cannula (3) is manufactured for use with arthroscopic instruments in smaller joints, it has an outer diameter measuring about 2-5mm (par. [0041]). It would have been obvious to one having ordinary skill in the art to have modified the cannula of Cheung with that of Kucklick, including a working channel for an arthroscopic tool, and to provide the arthroscopic tool, in order reduce the number of incisions made during surgery, thereby minimizing the invasiveness of surgery, by allowing the surgeon to view the surgical site and perform a procedure through one cannula and incision.
Regarding claim 61, Cheung in view of Gill in view of Kennedy in view of Okazaki in view of Zwaneburg in view of Kucklick disclose the system of claim 51, wherein the arthroscopic tool (57) is inserted through a first cannula channel (56) and the tubular sheath is inserted through a second cannula channel (49; Fig. 12).

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Kucklick in view of Okazaki in view of Zwaneburg, as applied to the claims above, in further view of Piskun et al. (US 2008/0255519 A1)
Regarding claim 49, Cheung in view of Kucklick in view Okazaki in view of Zwaneburg disclose the system of claim 1, and Cheung disclose using a luer lock (51) to provide insufflation gas to the patient (par. [0047]). However, it does not specifically disclose, a lumen in the cannula system to deliver a therapeutic agent, a liquid[[s]] or a gas to a region of interest. Piskun teaches using a tube for supplying insufflation gas using a luer lock in order to provide a communication pathway (par. [0141] and [0149]). It would have been obvious to one having ordinary skill in the art to have provided a tube connected to the luer lock of Cheung to supply the insufflation gas in order to provide a communication pathway, as taught by Piskun.

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung in view of Kucklick in view of Kennedy in view of Okazaki in view of Zwaneburg, as applied to the claims above, in further in view of Ebata et al. (US 2012/084814 A1).
Regarding claim 55, Cheung in view of Gill in view of Kucklick in view of Kennedy in view of Okazaki in view of Zwaneburg disclose the system of claim 50, wherein the tubular sheath (10/12) has a diameter of 2 mm or less (par. [0010] and [0012]) and wherein the handle (32) comprises a power source (par. [0041]-[0042]), a power regulation circuit (par. [0041]-[0042]), a video transmitter (par. [0041]-[0042]) and a control transceiver (par. [0041]-[0042]) communicating with the tablet display device (Kennedy: 20) wherein the touchscreen display (Kennedy: 50) is mounted in a tablet housing (Kennedy: 20), the touchscreen display (Kennedy: 50) being connected to a touch processor that is operable in response to the plurality of touch icons and touch gestures associated with the graphical user interface (GUI), a processor and a video receiver in the tablet housing (Kennedy: par. [0026]-[0028]).
Additionally, Cheung discloses wherein the handle (32) comprises a camera module (par. [0041]-[0042]), a camera controller (par. [0041]-[0042]), a wireless antenna (par. [0041]-[0042]), and a control panel (par. [0041]-[0042]). Cheung also discloses that the handle may have a cable (30) to provide a connection to the computer and associated display (par. [0041]-[0042]), but does not specifically disclose that it is an HDMI transmitter. Ebata discloses an analogous handle for an analogous device wherein the handle includes a HDMI transmitter (83; Fig. 40) and an HDMI terminal (84) that functions as an external video output terminal when the handle is connected to an external monitor to cause the external monitor to display an endoscope image (par. [0214] and [0219]). It would have been obvious to use the HDMI transmitter of Ebata to connect the handle to the external display device as a substitution of one known configuration for another, having predictable results.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYNAE E BOLER/Examiner, Art Unit 3795        

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795